             BEHAVIORAL STANDARDS FOR
           EMPLOYMENT DISPUTE RESOLUTION
                       PREPARED FOR EMPLOYEES OF:
                       REATA RESTAURANTS MANAGEMENT CO., LLC


                           Amended and Restated May 1, 2014




            These restated Behavioral Standards for Employment Dispute Resolution are
            effective on and after May 1, 2014. They affect your legal rights in resolving
            employment disputes with the Company by requiring ARBITRATION,
            INSTEAD OF COURTROOM LITIGATION, of covered Company and
            employee claims. Please read this booklet carefully and ask your Supervisor or
            the Human Resources Department if you have any questions.




©Copyright 2001-2014 PartnerSource
                                                                                 Exhibit 1-B
                                                      TABLE OF CONTENTS

                                                                                                                                             Page

PROGRAM HIGHLIGHTS

Why is the Company starting this Program? ............................................................................1

Who is covered by this Program? ...............................................................................................1

What are the Program steps? .....................................................................................................1

Is this process mandatory? ..........................................................................................................2

What kinds of disputes are covered under the Program? .......................................................3

What are the advantages of the Program? ................................................................................3

PROGRAM DETAIL

You and The Company Working It Out ............................................................................................. 3

You Are Automatically Covered By The Program ........................................................................... 4

A Better Way To Solve Concerns ......................................................................................................... 4

INTERNAL PROCEDURES

            Step 1: Open Communication ................................................................................................. 5

            Step 2: Formal Review By Human Resources ...................................................................... 5

            What Claims Are Covered By These Internal Procedures? ................................................ 6

            What Claims Are Not Covered By These Internal Procedures? ........................................ 7

            The Benefits of Open Communication and Formal Review
             By Human Resources ............................................................................................................. 7

EXTERNAL PROCEDURES

            What Claims Are Covered By These External Procedures? ............................................... 8

            What Claims Are Not Covered By These External Procedures? ....................................... 9

            Step 3: Mediation .................................................................................................................... 10

            The Benefits of Mediation....................................................................................................... 12

©Copyright 2001-2014 PartnerSource
                                                                                                                               Exhibit 1-B
                                                                                                                                              Page

            Step 4: Final and Binding Arbitration ................................................................................. 12

            The Benefits of Arbitration .................................................................................................... 19

            Information About the American Arbitration Association ............................................... 20

Other Details To Know ........................................................................................................................ 20

Governing Law ..................................................................................................................................... 21




©Copyright 2001-2014 PartnerSource
                                                                                                                                Exhibit 1-B
                                       BEHAVIORAL STANDARDS FOR
                                     EMPLOYMENT DISPUTE RESOLUTION

            PROGRAM HIGHLIGHTS

            Why did the Company start this Program?
            We are committed to you and the Company working together to maintain good relationships. But
            we know that sometimes these relationships can break down and result in misunderstandings or
            disagreements between us. Most work-related problems can be resolved by following the
            Behavioral Standards set out in the Company’s Employee Handbook. But if you need to get help
            from the Company or otherwise need help resolving a problem, we’ve expanded on these standards
            by developing a four-step process called the Behavioral Standards for Employment Dispute
            Resolution. We believe that this Program is a faster and better way to solve work-related problems.

            Who is covered by this Program?

            This Program applies to all employees of JMK Holdings Management Company, LLC and its
            subsidiaries, affiliated employers, successors and assigns (the “Company”).

            What are the Program steps?
            This Program has four steps:

            Two Internal Steps - that take place inside the Company, and

            Two External Steps - that require assistance from a neutral third party from outside the Company.

            Your concern may be resolved in one Step, or require all four Steps. Each Step must be followed in
            sequence so that we have every opportunity to work together toward an agreeable resolution of the
            issue. Here is some more detail on each step:

            INTERNAL PROCEDURES:

            Step 1. Open Communication
            Many times, problems arise because of simple misunderstandings. If you have a problem with
            another employee, you can go to them in private, with respect, and use problem-solving skills in
            order to resolve the problems. In other situations, talking it out one-on-one with your immediate
            Supervisor can usually solve the problems. If your Supervisor can’t solve the problems, you can
            also bring them up the “chain of command” to other levels of management.

            Step 2. Formal Review By Human Resources
            Getting a third party involved in the process to hear both sides of the issue can sometimes be
            helpful. If you’ve already talked with your Supervisor and still feel like your problem hasn’t been
            resolved, you can request in writing that Human Resources formally look into the problem.




©Copyright 2001-2014 PartnerSource

                                                          1
                                                                                            Exhibit 1-B
            To request a formal review, simply complete and sign a Dispute Processing Form and return a copy
            of the form to the Company’s Human Resources Department. A designated representative of the
            Human Resources Department will investigate the situation, listen to all sides of the issue and then
            meet with you and the other person involved in order to discuss your available options, offer
            potential solutions and facilitate discussions between you and the other person.

            EXTERNAL PROCEDURES:

            Step 3. Mediation
            If your work-related problem involves legally protected rights and you haven’t resolved the
            problem through Step 1 and Step 2, you can request mediation by contacting the Company’s Human
            Resources Department and completing another Dispute Processing Form. You must also submit a
            copy of your signed and completed Dispute Processing Form to the American Arbitration
            Association (“AAA”) so that the AAA can then select a professional mediator to help with the
            problem.

            The mediator will listen to both sides of the story, ask questions and help both parties focus on the
            strengths and weaknesses of their side of the story. The mediator will not make a final and binding
            decision – he or she provides experience in resolving similar types of disputes, provides an outsider’s
            point of view and guides you and the Company towards reaching an acceptable solution.

            Step 4. Final and Binding Arbitration
            If you have a work-related problem that involves a legally protected right that could not be settled
            through Steps 1, 2, or 3 of the Program, you may request arbitration. Arbitration is a process where
            both you and the Company agree to have impartial outside persons make a final decision that you
            and the Company must follow. The outside persons – called arbitrators – act like a judge and jury
            in the arbitration process. They listen carefully to the information each party presents, make a
            decision on the problem and decide what damages, attorneys’ fees or other awards are appropriate
            (if any). The goal of arbitration is to resolve problems quickly, fairly, and finally. To request
            arbitration, simply complete another Dispute Processing Form and return it to both the Human
            Resources Department and the AAA. You and the Company will need to choose three arbitrators
            from a list of arbitrators that will be provided by the AAA.

            Arbitration offers essentially the same protections as a court of law. You keep your legal right to
            seek damages for such things as discrimination, sexual harassment, slander and wrongful
            termination. It is only the process that changes – from a lengthy, expensive trial to a quick
            resolution with fair, experienced arbitrators. And the arbitrators, just like a judge or jury, have the
            authority to make a legally binding decision and award you anything you might seek through a
            lawsuit.

            Is the process mandatory?

            Yes. The Program is a mandatory condition of your employment, which you accepted and agreed
            to by becoming employed or continuing your employment with the Company at any time on or after
            January 1, 2002. This restated Program is now effective May 1, 2014.




©Copyright 2001-2014 PartnerSource

                                                           2
                                                                                            Exhibit 1-B
            What kinds of disputes are covered under the Program?

            Steps 1 and 2 covers disputes that involve either your legally protected rights or other non-legal matters.
            Examples of non-legal disputes include things like problems with your schedule, work assignments,
            vacation and sick days and violations of Company policies or procedures.

            Steps 3 and 4 only cover disputes that involve legally protected rights. Examples of disputes involving
            legally protected rights include things like claims of harassment or discrimination.

            A more complete list of disputes covered under this Program is provided within this Program booklet.

            What are the advantages of the Program?

            Fast Decisions
            When a problem is taken to court, it often takes years to conclude. During that time, your time,
            money and energy that could be better used is tied up with paying expensive legal fees and court
            costs, having delays and wading through endless paperwork. But with arbitration, hearings can
            often be scheduled within a month or so of your request and decisions can be reached in just a few
            months.

            Fair Decisions
            Courts hear all types of cases ranging from car accidents to divorces. Judges and juries do not
            specialize in solving work-related problems. But arbitrators do. More importantly, the arbitrators
            are objective and do not have any relationship with the Company.

            Better Relationships
            By talking things out in an open and honest manner, many times the relationship is improved while
            solving the problem. When each party hears the other point of view, understanding increases and so
            does the likelihood of reaching an agreement.


            PROGRAM DETAIL

            You and The Company Working It Out

            We value you and the unique talents you bring to work every day. We understand, however, that
            problems can occur even in the best workplaces.

            Many issues or disagreements that arise at work can be resolved by simply following the Behavioral
            Standards set out in the Company’s Employee Handbook. Those standards set the requirements for
            how we deal with each other at the Company. If you have a problem with another Company employee,
            in most cases we encourage you to first meet with them in private, with respect, and use the problem
            solving skills outlined in the Employee Handbook’s Behavioral Standards to resolve the problem.

            However, if you need to get some help from the Company or otherwise have a problem that still needs
            to be resolved, we want to be sure that everyone knows exactly what process to follow. We want to
            address any employment dispute immediately, in a way that is fair, fast and responsive.



©Copyright 2001-2014 PartnerSource

                                                            3
                                                                                               Exhibit 1-B
            Our Behavior Standards For Employment Dispute Resolution (which we will call the “Program” in this
            booklet) help us resolve differences together in a timely and objective manner. At the same time, they
            provide a process that protects your legal rights.

             You Are Automatically Covered By The Program

            The procedures set forth in this booklet are mandatory procedures that became effective January
            1, 2002. This restated Program is now effective May 1, 2014, and applies to all persons employed
            with the Company on that date and all persons hired or re-hired after that date.

            You must use this restated Program as the only way to address employment disputes that are
            covered under this Program and that arise on or after May 1, 2014. This restated Program also
            applies to disputes that relate to matters occurring before May 1, 2014, if you have not filed a
            complaint with a government agency or court of law before that date. This restated Program is a
            mandatory condition of your employment, which you accept and agree to by receiving a copy of
            this Program booklet and becoming employed or continuing your employment with the
            Company at any time on or after May 1, 2014.

            Neither your signature nor any other written agreement to this Program is necessary in order for
            this Program to apply to the covered claims listed below.

            A Better Way To Solve Concerns

            We are committed to building strong, working relationships. We do that in many ways, including the
            Dispute Resolution Program. This Program has four steps: Steps 1 and 2 are Internal Procedures (in
            other words, they take place inside the Company) and Steps 3 and 4 are External Procedures (that take
            place outside the Company):

            Internal Procedures
            Step 1: Open Communication
            Step 2: Formal Review By Human Resources

            External Procedures
            Step 3: Mediation
            Step 4: Final and Binding Arbitration

            Your concern may be resolved in one Step, or require all four Steps. Each Step must be followed in
            sequence so that we have every opportunity to work together toward an agreeable resolution of the
            issue.




©Copyright 2001-2014 PartnerSource

                                                          4
                                                                                            Exhibit 1-B
            INTERNAL PROCEDURES

            Step 1: Open Communication

                        We have the resources to help you. Just ask!

                        Our door is always open. The Program builds on our current foundation of trust and openness
                        by defining a process that encourages you to first talk to the right Company person - a person
                        who can help when you have a work-related question or concern.

                        If you have a problem with another employee, you can go to them in private, with respect,
                        and request a change using effective confrontation or problem solving skills. If you are
                        confronted, be open, non-defensive, try to understand and try to resolve the issue.

                        Other times, questions or concerns you have can be resolved quickly if you talk directly to your
                        immediate Supervisor. Your Supervisor wants to keep the business running smoothly, and that
                        includes quickly and fairly addressing any concerns that arise. If your immediate Supervisor is
                        unable to resolve the problem, you should bring your concerns to the level of Company
                        management required to solve the problem.

                        Many times, an issue can be resolved simply by opening the lines of communication with the
                        other employee involved, your Supervisor, or another member of the Company’s management
                        team. And remember, whatever the issue, our team is committed to seeing that your concerns
                        are addressed. However, if you are not satisfied with the decision or assistance provided under
                        Step 1, you may go to Step 2 of this Program.

            Step 2: Formal Review By Human Resources

                        Formalize Your Concern and Take It to Human Resources

                        Sometimes it just helps to get another person at a higher level involved in the process, to listen
                        to both sides of an issue objectively, and to offer some fresh ideas. If you've already talked with
                        another person involved or your immediate Supervisor about your problem and still feel that
                        your questions haven't been answered to your satisfaction, or if you feel that the other
                        employee, your Supervisor or other members of the Company’s management team are not the
                        appropriate persons to address your concern, you can request that the Human Resources
                        Department get involved formally. To do this, simply complete a "Dispute Processing Form."
                        This form asks you to identify your specific problem and serves as a formal written request for
                        the Human Resources Department to get involved. A designated representative of the Human
                        Resources Department will investigate the situation, listen to all sides of the issue, and
                        determine possible options for resolving any conflict. Here is the process to follow under Step
                        2 of the Program:

                                     Complete A "Dispute Processing Form"

                                     These forms are available from the Company’s Human Resources Department. You
                                     will need to mark the box "Request for Formal Review," then describe the facts relating
                                     to your concerns and how you believe these concerns should be resolved. Hand-deliver

©Copyright 2001-2014 PartnerSource

                                                                    5
                                                                                                     Exhibit 1-B
                                     or send the completed form to the Human Resources Department by certified mail, with
                                     return receipt requested. The address is on the form. Keep a copy of the form for your
                                     records.

                                     Investigation

                                     Once the Human Resources Department receives your request, its designated
                                     representative will investigate the situation by reviewing any relevant documents,
                                     talking with you and interviewing any other appropriate people. Your concern will be
                                     investigated as promptly, thoroughly, and confidentially as possible.

                                     Meet With the Human Resources Department

                                     The Human Resources Department’s designated representative will meet with you and
                                     any other person involved as promptly as possible to offer potential solutions. He or she
                                     will then guide the discussion and try to help resolve the problem. However, it is up to
                                     both you and the other party (or a Company representative) to reach an agreement. The
                                     designated representative may not make a final and binding decision, but he or she does
                                     help open the lines of communication so that you can get your concern resolved as
                                     easily as possible.

                        Hopefully, an acceptable solution can be found. But if not, the designated representative will
                        review any other available options with you, including those that are described in the External
                        Procedures section of this booklet.

            What Claims Are Covered by These Internal Procedures?

            Instead of courtroom litigation, you must use the Internal Procedures in this Program to resolve all
            covered work-related problems you have now or in the future with the Company, its officers, members,
            managers, directors, owners, current or former employees, representatives, agents, or affiliated
            companies.

            Examples of claims that are covered under the Internal Procedures of this Program include:

            •           Problems with your schedule, work assignment, shift assignment, vacation, sick days, disputes
                        involving job performance, violation of a Company policy or procedure, or any other disputes
                        with management or co-workers that do not involve a legally protected right.
            •           Claims for harassment (including, but not limited to, sexual harassment).
            •           Claims for discrimination (including, but not limited to, claims based on race, sex, religion,
                        national origin, veteran status, age, pregnancy, medical condition, handicap or disability),
                        whether such claims arise under Title VII of the Civil Rights Act, the Americans with
                        Disabilities Act, the Age Discrimination in Employment Act, the Pregnancy Discrimination
                        Act, the Equal Pay Act, the Texas Commission on Human Rights Act or other similar laws.
            •           Any claim for wages or other compensation.
            •           Claims related to a leave of absence, reinstatement rights or similar rights provided in
                        accordance with state or federal law, such as the Family and Medical Leave Act and the
                        Uniformed Services Employment and Reemployment Rights Act.
            •           Claims for breach of any contract, covenant or warranty (express or implied).


©Copyright 2001-2014 PartnerSource

                                                                     6
                                                                                                       Exhibit 1-B
            •           Claims for other damage to person or property (including, but not limited to, any form of tort
                        claim for physical or psychological damage, harm or injury, such as assault, battery,
                        occupational injury, negligent hiring/training/supervision/retention, or emotional distress, or
                        defamation), whether allegedly caused by negligence, gross negligence, or an intentional act.
            •           Claims for discharge in violation of common law, statute, regulation or ordinance (wrongful
                        termination); including, but not limited to, retaliatory discharge claims, whether brought under
                        Chapter 451 of the Texas Labor Code or other law.
            •           Claims for violation of any other noncriminal federal, state or other governmental common law,
                        statute, regulation or ordinance, regardless of whether the common law doctrine was recognized
                        or whether the statute, regulation or ordinance was enacted before or after the effective date of
                        this Program.

            Although this Program will apply to any of the above claims, it does not prevent the Company
            from applying other Company policies and procedures to your employment (for example,
            disciplinary and safety rules).

            What Claims Are Not Covered by These Internal Procedures?

            Steps 1 and 2 of the Program do not cover:

            •           Claims covered under mediation and/or arbitration provisions contained in an Employment
                        Agreement between you and the Company that was entered into prior to May 1, 2014.
            •           Any criminal complaint or proceeding.
            •           Claims for benefits or other relief under any employee benefit plan sponsored by the Company
                        (these plans have their own internal claim review process).
            •           Claims for workers’ compensation or unemployment insurance benefits.

            The Program also does not prevent you from filing a charge or administrative proceeding with any
            local, state or federal administrative agency, such as the Equal Employment Opportunity Commission
            or the National Labor Relations Board.

            The Benefits of Open Communication and Formal Review By Human Resources

                        Fast Answers

                        When you talk directly to the person involved, your immediate Supervisor or someone higher in
                        the “chain of command,” you open up communication lines, which often results in a simple,
                        quick solution to the problem.

                        Better Relationships

                        By talking things out in an open and honest manner, many times the relationship is improved
                        while solving the problem. When each party hears the other point of view, understanding
                        increases and so does the likelihood of reaching an agreement.




©Copyright 2001-2014 PartnerSource

                                                                7
                                                                                                  Exhibit 1-B
                        Confidentiality

                        If appropriate, the Human Resources Department’s designated representative can offer
                        confidential advice. He or she can offer suggestions as well as direction on the best approach
                        for getting the answers you need.

            EXTERNAL PROCEDURES

            External Procedures (that take place outside the Company) include "Mediation" and "Final and Binding
            Arbitration." These are Steps 3 and 4 of the Program. Although the Internal Procedures covers disputes
            involving both your legally protected rights and other non-legal matters, these External Procedures
            only apply to disputes involving legally protected rights. If your problem does not involve a
            legally protected right (for example, problems with your schedule, work assignments,
            vacation/sick days and violations of Company policies), you must resolve your problem through
            the Internal Procedures of the Program.

            BOTH YOU AND THE COMPANY ARE REQUIRED TO FOLLOW THESE EXTERNAL
            PROCEDURES FOR ALL COVERED CLAIMS. YOU CANNOT PURSUE A LAWSUIT IN
            COURT AGAINST THE COMPANY AND THE COMPANY CANNOT PURSUE A
            LAWSUIT IN COURT AGAINST YOU ON THE BASIS OF ANY OF THESE COVERED
            CLAIMS. THIS PROGRAM IS EQUALLY BINDING UPON YOU AND THE COMPANY
            AND WILL BE THE SOLE AND EXCLUSIVE REMEDY FOR RESOLVING COVERED
            CLAIMS.

            Neither you nor the Company shall be entitled to a bench or jury trial on a claim covered by this
            Program. This Program applies to you regardless of whether you have completed and signed a Dispute
            Resolution Program Receipt or similar written receipt.

            What Claims Are Covered By These External Procedures?

            Instead of courtroom litigation, you and the Company must use the External Procedures in this Program
            (Mediation and Arbitration) to resolve work-related problems involving legally protected rights. This
            includes all claims listed below that you have now or in the future against the Company and/or its
            officers, members, managers, directors, owners, current or former employees, representatives, agents,
            or affiliated companies. This also includes any legal or equitable claims, allegations or disputes
            arising out of or in connection with your employment, the terms and conditions of employment,
            or the termination of employment. This also includes any controversy or claim arising out of or
            relating to the interpretation or enforceability of any provision of this Program document, an
            employee training program or the Dispute Resolution Program Receipt form. Any such claim by
            you must involve an allegation that the offending party acted illegally (as opposed to arbitrarily or
            without cause).

            Examples of claims covered by the Mediation and Arbitration portions of this Program (Steps 3
            and 4) include:

            •           Claims for harassment (including, but not limited to, sexual harassment).
            •           Claims for discrimination (including, but not limited to, claims based on race, sex, religion,
                        national origin, veteran status, age, pregnancy, leave of absence, medical condition, handicap or

©Copyright 2001-2014 PartnerSource

                                                                8
                                                                                                  Exhibit 1-B
                        disability), whether such claims arise under Title VII of the Civil Rights Act, the Americans
                        with Disabilities Act, the Age Discrimination in Employment Act, the Pregnancy
                        Discrimination Act, the Equal Pay Act, the Texas Commission on Human Rights Act or other
                        similar laws.
            •           Any claim for wages or other compensation.
            •           Claims related to a leave of absence, reinstatement rights or similar rights provided in
                        accordance with state or federal law, such as the Family and Medical Leave Act and the
                        Uniformed Services Employment and Reemployment Rights Act.
            •           Claims for breach of any contract, covenant or warranty (express or implied).
            •           Claims for other damage to person or property (including, but not limited to, any form of tort
                        claim for physical or psychological damage, harm, or injury, such as assault, battery,
                        occupational injury, negligent hiring/training/supervision/retention, or emotional distress, or
                        defamation), whether allegedly caused by negligence, gross negligence, or an intentional act .
            •           Claims for discharge in violation of common law, statute, regulation or ordinance (wrongful
                        termination), including, but not limited to, retaliatory discharge claims, whether brought under
                        Chapter 451 of the Texas Labor Code or other law.
            •           Claims for violation of any other noncriminal federal, state or other governmental common law,
                        statute, regulation or ordinance, regardless of whether the common law doctrine was recognized
                        or whether the statute, regulation or ordinance was enacted before or after the effective date of
                        this Program.
                       The determination of whether a claim is covered by the terms of this Program.

            This list of covered claims includes claims that are brought by you or your representatives,
            parents, guardians, assigns, beneficiaries, spouse, children or heirs (including, but not limited to,
            any survival or wrongful death claims).

            What Claims Are Not Covered By These External Procedures?

            Steps 3 and 4 of this Program do not cover:

            •           Claims covered under mediation and/or arbitration provisions contained in an Employment
                        Agreement between you and the Company that was entered into prior to May 1, 2014.
            •           Any criminal complaint or proceeding.
            •           Restitution by an employee for a criminal act for which he or she has been found guilty, or has
                        pled guilty or no contest, or if the criminal proceedings have been resolved by a deferred
                        adjudication.
            •           Claims for benefits or other relief under any employee benefit plan sponsored by the Company,
                        including but not limited to the Company’s Occupational Injury Benefit Plan.
            •           Any claim by the Company for equitable relief for employee violation of a contract, a covenant
                        against competition or the use or disclosure of trade secrets or other confidential information.
            •           Claims that do not involve legally protected rights, such as problems with your schedule, work
                        assignment, shift assignment, vacation/sick days, or job performance (you must resolve these
                        problems under the Internal Procedures specified above).
            •           Claims for workers’ compensation or unemployment insurance benefits.

            These non-covered claims do not have to be submitted to mediation or arbitration. The mediator (or,
            if necessary, the arbitrators) will determine whether any particular claim or person is subject to
            the External Procedures under the terms of this Program. And as mentioned above, our Program
            does not prevent you from filing a charge or administrative proceeding with any local, state or federal

©Copyright 2001-2014 PartnerSource

                                                                9
                                                                                                  Exhibit 1-B
            administrative agency such as the Equal Employment Opportunity Commission or the National Labor
            Relations Board.

            Here's how Steps 3 and 4 work:

            Step 3: Mediation

                        Get an Outside, Neutral Party Involved

                        Even with the best of intentions, an outside perspective is sometimes needed to solve a problem
                        and reach an agreement. That's what this Step is all about. In Step 3, a professional mediator
                        listens objectively to both sides of the story, asks questions, and then offers creative solutions to
                        help you and the other party reach an agreement.

                        If you tried Steps 1 and 2 but the problem is still not resolved, you can request mediation.
                        Here's what to do:

                        Complete A "Dispute Processing Form"

                        These forms are available from the Company’s Human Resources Department.

                        •            Mark the box "Request for Mediation," then describe the facts related to your claims,
                                     the basis for your claims, and how you believe your claims should be resolved.

                        •            Send two copies of the form to the AAA, the organization that will designate the
                                     mediator and administer the mediation process (unless you and the Company agree
                                     otherwise in writing). The address of the AAA is on the form. Send the forms by
                                     certified mail, with return receipt requested. Include your filing fee payment as
                                     described below.

                        •            Send one copy to the Company at the Company address indicated on the form. Hand
                                     deliver the form or send it by certified mail, with return receipt requested.

                        •            Keep a fourth copy of the form for your records.

                        The AAA makes sure the mediation process is neutral and follows specific guidelines. More
                        information about the AAA is found below.

                        Choosing a Mediator

                        The mediation will be held before a single mediator. Once the AAA receives a request for
                        mediation and all administrative fees are paid (as described below), it sends both you and the
                        Company a list of neutral mediator candidates who have been pre-screened by the AAA for
                        potential conflicts of interest.

                        You and the Company must strike names on the list, rank the remaining names in order of
                        preference and return the list to the AAA within the timeframe specified by the AAA Rules. If
                        a party does not return the list within this timeframe, the AAA will consider all names on the list
                        as being acceptable to that party. The AAA will then designate the mediator in accordance with

©Copyright 2001-2014 PartnerSource

                                                                    10
                                                                                                     Exhibit 1-B
                        the persons who have been approved on both lists and the parties’ designated order of mutual
                        preference. If this process does not yield a mediator, the AAA will designate the mediator.

                        Filing and Mediation Fees

                        The AAA charges a fee for filing a request for mediation. In addition to this filing fee, a fee
                        must be paid to the mediator for his or her services. If you request mediation, your share of
                        these fees will be the standard employee filing fee specified under then-current AAA
                        Employment Arbitration Rules and Mediation Procedures. This fee must be paid when
                        you file the Dispute Processing Form. The Company will pay any remaining AAA filing fees
                        as well as all other fees and expenses charged by the mediator or the AAA for this process.
                        However, you may elect to pay up to one-half of these fees and expenses if you so desire. All
                        fee payments are processed through the AAA, and the mediator generally has no knowledge
                        with regard to which party pays the fees and expenses.

                        You are also responsible for paying:

                                    Your attorney fees, if you choose to have legal representation.
                                    Any costs for witnesses you call (other than Company employee witnesses as described
                                     below).
                                    Any costs to produce evidence you request.
                                    Any other costs you have that are related to the mediation process (except as specified
                                     in this Program).

                        Lost Wages and Travel Expenses

                        If the mediation occurs on a day that you would otherwise be scheduled to work for the
                        Company, the Company will also pay your regular wages or salary for that day. Of course, you
                        should know the date of the mediation far enough in advance in order to make any necessary
                        changes in your work schedule. If another current Company employee's presence is needed at
                        the mediation, the Company will also cover that employee's regular wages or salary for missed
                        work. The mediator will resolve any disagreement between you and the Company over
                        scheduled workdays or the need for any particular fellow employee to attend the mediation.
                        Finally, the Company will pay any of your reasonable travel expenses in accordance with the
                        Company's travel policy.

                        Meet With The Mediator

                        The AAA will work with you and the Company to find a time and place that is convenient for
                        all parties to meet, as a group or individually, with the mediator. The mediator will listen to
                        both sides of the story, ask questions and help the parties focus on the strengths and weaknesses
                        of their positions. All mediations will follow the then-current AAA Employment Arbitration
                        Rules and Mediation Procedures (the “AAA Rules”), except to the extent this Program states
                        otherwise.




©Copyright 2001-2014 PartnerSource

                                                                   11
                                                                                                     Exhibit 1-B
                        Resolve the Problem

                        In mediation, it is up to you and the Company to reach an agreement. The mediator does not
                        make a decision for you. The purpose of the mediator is to open the lines of communication
                        and offer possible solutions to help you and the Company reach an agreement that resolves the
                        problem.

            The Benefits of Mediation

                        Another Perspective

                        By involving an outside third party (the mediator), you expand on thinking power. This means
                        more options, more solutions and more new ideas. In addition, the mediator often specializes in
                        solving employment problems and provides a level of experience in this area that you and the
                        Company would not otherwise have.

                        Objective Advice

                        The mediator is neutral. He or she is not on the Company's side or on the employee's side. The
                        mediator's job is to listen to both sides and help the two parties reach agreement by opening up
                        the lines of communication. The mediator is not a decision-maker.

                        A Win-Win Solution

                        Because the mediator does not decide in favor of one party over another, but rather helps by
                        bringing the two sides together to find common ground, mediation often results in a win-win
                        solution.

            Step 4: Final and Binding Arbitration

                        Get a Skilled Decision-Maker Involved

                        Sometimes a problem needs a final and binding decision from persons outside the
                        Company....persons who know the issues and have the experience and expertise to make wise,
                        fair judgments. That's what happens in Step 4. If you have a work-related problem that
                        involves a legally protected right and has not been resolved through the earlier Steps of
                        the Program, you can request arbitration -- a process where both you and the Company
                        have an impartial, outside party make a final decision that is legally binding on you and
                        the Company.

                        Arbitration is a process in which a panel of skilled arbitrators (similar to a judge or jury) hears
                        both sides of the situation and then makes a final and binding decision.

                        Decisions by the arbitrators are generally required to be made according to the same principles
                        of law that control decisions by courts. Arbitrators can award the same damages or remedies as
                        a court of law.

                        Here's how the process works:

©Copyright 2001-2014 PartnerSource

                                                                12
                                                                                                   Exhibit 1-B
                        Request Arbitration in a Timely Manner

                        A request for arbitration must be filed (as described below) within the applicable statute of
                        limitations (this is the period of time the law would otherwise allow for filing a lawsuit on that
                        type of claim). As a general rule, arbitration can only be requested if you have first made
                        sincere efforts to resolve your dispute through Open Communication, Formal Review By
                        Human Resources, and Mediation. BUT IF FOR ANY REASON THE ABOVE TIME
                        LIMIT ON REQUESTING ARBITRATION IS GOING TO EXPIRE BEFORE
                        COMPLETING THOSE FIRST THREE STEPS OF THIS DISPUTE RESOLUTION
                        PROGRAM, YOU SHOULD PROCEED WITH MAKING YOUR REQUEST FOR
                        ARBITRATION. IF A TIMELY REQUEST FOR ARBITRATION IS NOT MADE,
                        THE CLAIM WILL BE VOID AND DEEMED WAIVED.

                        The day the act complained of occurred will be counted for purpose of determining the
                        applicable statute of limitations. The filing of a lawsuit in court will not toll the running of
                        the applicable statute of limitations to request arbitration of a claim, nor will the doctrine
                        of equitable tolling apply to extend the statute of limitations period for the party to
                        request arbitration.

                        Complete A "Dispute Processing Form"

                        These forms are available from the Company’s Human Resources Department.

                        •            Mark the box "Request for Arbitration," then describe the facts related to your claims,
                                     the basis for your claims, and how you believe your claims should be resolved.

                        •            Send two copies of the form to the AAA, the organization that will administer the
                                     arbitration process (unless you and the Company agree otherwise in writing). Their
                                     address is on the form. Send the forms by certified mail, with return receipt requested.
                                     Include your filing fee payment as described below.

                        •            Send one copy to the Company at the Company address indicated on the form. Hand
                                     deliver the form or send it by certified mail, with return receipt requested.

                        •            Keep a fourth copy of the form for your records.

                        If the Company wishes to use arbitration, the Company must give written notice to you at the
                        last address recorded in your Company personnel file.

                        Additional Filing Requirements

                        The party requesting arbitration must specifically identify and describe in the written notice all
                        claims asserted and the facts on which the claims are based. The responding party shall have
                        the ability to file special exceptions with the arbitrators on the basis that the written notice does
                        not satisfy the requirements of this Program.

                        If after expiration of the applicable statute of limitations (i) a court has ordered the parties to
                        arbitrate, and (ii) such court for whatever reason has determined that the claim is not void or

©Copyright 2001-2014 PartnerSource

                                                                    13
                                                                                                      Exhibit 1-B
                        deemed waived, then the party that is compelled to arbitrate must initiate a claim for arbitration
                        with the AAA and serve the other party within 30 days of such order or the party’s claim shall
                        be void and deemed waived. Such notice must be given in the manner described above.

                        The identification of the AAA as the designated arbitration administrator is not integral to this
                        Program so as to render the Program null and void. If for any reason the AAA is no longer
                        available for the administration of this Program, the Company shall notify you so that you can
                        submit the proper Notice of Arbitration forms with the independent arbitration administrator
                        approved by the Company.

                        Filing and Arbitration Fees

                        To use the arbitration process, certain administrative fees must be paid: a filing fee and the
                        arbitrators’ fees. The filing fee is charged by the AAA for coordinating the arbitration process.
                        The arbitrators’ fees are the payment for their services. If you request arbitration, your
                        portion of this filing fee will be the standard employee arbitration filing fee specified
                        under then-current AAA Employment Arbitration Rules and Mediation Procedures and
                        must be paid at the time you file the Dispute Processing Form (or, if this Program is
                        challenged by an employee, when arbitration is compelled by court order).

                        The Company will pay a nonrefundable arbitration filing fee equal to the standard employer
                        filing fee specified under then-current AAA Rules. The Company will also pay any remaining
                        AAA filing fees, as well as all other fees and expenses charged by the arbitrators or the AAA
                        for this process. However, you may elect to pay up to one-half of these fees and expenses if you
                        so desire. All fee payments are processed through the AAA, and the arbitrators generally have
                        no knowledge with regard to which party pays the fees and expenses.

                        If the arbitrators finds completely in your favor, the Company will reimburse your portion of the
                        filing fee. If the Company initiates the arbitration (other than through a Motion to Compel
                        Arbitration), you pay no filing fees.

                        You are also responsible for paying:

                        •            Your attorney fees, if you choose to have legal representation (as described below).
                        •            Any costs for witnesses you call (other than Company employee witnesses as described
                                     below).
                        •            Any costs to produce evidence you request, including, but not limited to, deposition
                                     costs or discovery requests.
                        •            Your costs for any stenographic recording and/or transcript (as described below).

                        A Few Exceptions

                        In certain arbitration cases, attorney fees and other expenses may be assessed against you or the
                        Company. Here are some guidelines to keep in mind:

                                    The arbitrators may award to you or the Company reasonable attorney fees and costs as
                                     may be authorized by applicable law. For example, the arbitrators may assess attorney
                                     fees against you or the Company if either party makes a claim that is frivolous, or is


©Copyright 2001-2014 PartnerSource

                                                                   14
                                                                                                     Exhibit 1-B
                                     factually or legally groundless, or if there is a written agreement that provides for a
                                     payment of attorney fees.

                                    If, during the arbitration process, you attempt to use a method other than arbitration to
                                     resolve a covered claim (for example, filing a lawsuit), the arbitrators may require you
                                     to pay reasonable attorney fees or other expenses the Company incurs in resolving the
                                     situation and obtaining dismissal of your actions. Likewise, the Company can be
                                     required to pay reasonable attorney fees if the Company fails to use arbitration for
                                     resolving a covered claim.

                        Lost Wages and Travel Expenses

                        If the arbitration occurs on a day that you would otherwise be scheduled to work for the
                        Company, the Company will also pay your regular wages or salary for that day. Of course, you
                        should know the date of the arbitration hearing far enough in advance in order to make any
                        necessary changes in your work schedule. If another current Company employee's presence is
                        needed at the arbitration, the Company will also cover that employee's regular wages or salary
                        for missed work. The arbitrators will resolve any disagreement between you and the Company
                        over scheduled workdays or the need for any particular fellow employee to attend the
                        arbitration. Finally, the Company will pay any of your reasonable travel expenses in
                        accordance with the Company travel policy.

                        Choosing The Arbitrators

                        The arbitration shall be held before a panel of three arbitrators. Once the AAA receives a
                        request for arbitration and all administrative fees are paid (as described below), it sends both
                        you and the Company a list of neutral arbitrator candidates who have been pre-screened by the
                        AAA for potential conflicts of interest. Unless otherwise agreed to in writing by you and the
                        Company, each selected arbitrator (1) shall be an attorney licensed to practice in the State
                        of Texas with experience in personal injury litigation, and (2) shall be selected from the
                        panel of arbitrators maintained by the AAA regional office in Fort Worth, Texas. Any
                        disclosures that are mandated by applicable law regarding the arbitrator candidates will be made
                        at this time, and the AAA will also provide both you and the Company with a brief description
                        of the background and experience of each arbitrator candidate.

                                    Either you or the Company may challenge an arbitrator candidate for cause, and the
                                     AAA will rule on such challenges. If a challenge for cause is upheld, a replacement
                                     name will be given to you and the Company.

                                    Following any challenges for cause, you may strike one name from the final list and
                                     then rank the other arbitrator candidates in order of preference. The Company will do
                                     likewise.

                                    If a party to the arbitration fails to return the final list to the AAA within the timeframe
                                     specified by the AAA Rules, the AAA will consider all names on the list as being
                                     acceptable to that party.




©Copyright 2001-2014 PartnerSource

                                                                     15
                                                                                                         Exhibit 1-B
                                    If you and the Company strike different candidates and only three names remain on the
                                     list, the remaining arbitrator candidates will become the arbitrators.

                              o If there are more than three candidates remaining after the strikes, the three candidates
                                with the highest total ranking will become the arbitrators.
                              o If there are less than three candidates remaining after the strikes, the parties shall again
                                go through the same selected process in order to determine the additional arbitrator(s)
                                necessary for completion of a three arbitrator panel
                              o To the extent that this process does not result in selection of three arbitrators, the AAA
                                will designate the additional arbitrator(s) necessary for completion of a three arbitrator
                                panel.

                                    The parties shall appoint a chairperson to the arbitration panel within 15 days from the
                                     date of the appointment of the last appointed arbitrator. If the parties are unable to make
                                     such appointment within this timeframe, AAA may appoint the chairperson.

                                    If any arbitrator so selected becomes unable to serve for any reason, the parties shall
                                     again go through the same selection process in order to replace the vacated arbitrator.

                        Arbitrator Authority

                        The arbitrators, and not any federal, state, or local court or agency, shall have exclusive
                        authority to resolve any dispute relating to the interpretations, applicability, enforceability or
                        formation of this Program including, but not limited to, any claim that all or any part of this
                        Program is void or voidable.

                                    The chairperson of the arbitrators shall be authorized to resolve any disputes concerning
                                     the pre-hearing exchange and production of documents and information by any
                                     reasonable means within his or her discretion, including without limitation, the issuance
                                     of orders necessary to enforce the procedures of this Program.

                                    At any time, the arbitrators will have the authority to consider and grant motions
                                     consistent with the Texas Rules of Civil Procedure (or Federal Rules of Civil
                                     Procedure, if applicable), including, but not limited to, motions to dismiss or
                                     motions for summary judgment.

                                    The arbitrators are authorized only to rule on the claims set forth in the original written
                                     notice, any counterclaim(s), and the answer(s) made to such claims and counterclaims.
                                     The arbitrators are not authorized to modify the powers granted under this Program or to
                                     make any award merely on the basis of what they determined to be just or fair.

                                    The arbitrators shall also not commingle the standards for state law
                                     determinations or remedies (for example, negligence claims and special damage
                                     awards) with the standards for federal law determinations and remedies that may
                                     or may not be subject to this Program (for example, ERISA benefit eligibility and
                                     ERISA damage awards are not subject to arbitration).




©Copyright 2001-2014 PartnerSource

                                                                     16
                                                                                                        Exhibit 1-B
                        Preliminary Hearing Procedures

                        The arbitrators can help resolve any procedural problems through the AAA prior to the actual
                        arbitration hearing. Here is how this can be done.

                        Preliminary Hearing

                        After arbitrator selection, a preliminary hearing with the arbitrator chairperson may be
                        scheduled by the AAA, upon request by you, the Company or the AAA. At that hearing, the
                        chairperson (with input from you and the Company) may narrow the issues, establish a
                        discovery schedule, arrange an acceptable procedure for any motion proceedings and arrange
                        for the earliest and most efficient hearing possible of the dispute.

                        Discovery

                        Discovery will be at the discretion of the arbitrators and allowed only upon a showing of good
                        cause, utilizing the following guidelines:

                                    Only one deposition of a witness will be allowed as a matter of right for you and the
                                     Company. In addition, only one set of written interrogatories and one document
                                     request, each limited to 20 inquiries, will be allowed. If expert witnesses are going to
                                     testify at the hearing, their names and addresses and the subjects of their testimony must
                                     be disclosed at least 30 days before the hearing.

                                    The arbitrator chairperson will have discretion to order any further pre-hearing
                                     exchange of information, including, but not limited to, document production,
                                     information requests, depositions, subpoenas, and summaries of expected testimony,
                                     and can issue such protective orders as deemed necessary or appropriate to protect the
                                     privacy or other constitutional or statutory rights of the parties and/or witnesses.

                        A Hearing Is Held

                        The arbitration hearing is an opportunity for you and the Company to present testimony and
                        documentation about the issues that are in dispute. The AAA will work with you, the
                        Company, and the arbitrators to find a time and place that is convenient for all parties to meet.
                        The arbitrators use the information presented at the hearing to make a final and binding
                        decision. If you request arbitration, you usually present your information first, unless the
                        arbitrators decide to let the Company present first. The burden of proof for any claim brought
                        to arbitration by either party will be the same burden of proof that exists in a court.

                        Arbitration Procedures

                        The arbitrators conduct the hearing so that all evidence and arguments are presented fully and
                        efficiently. All arbitrations (prior, during, and after the hearing) must follow the then-
                        current American Arbitration Association's Employment Arbitration Rules and
                        Mediation Procedures, except to the extent this Program states otherwise. Procedures not
                        mentioned here or in the AAA rules will be resolved by you and the Company, or by the
                        arbitrators if you and the Company cannot agree.

©Copyright 2001-2014 PartnerSource

                                                                     17
                                                                                                        Exhibit 1-B
                                    Once appointed, the arbitrators will resolve all disputes about the interpretation and
                                     applicability of these rules, including disputes relating to the duties of the arbitrators and
                                     the conduct of the arbitration hearing. The resolution of issues by the arbitrators is final.

                                    No written submissions, arguments or testimony during the arbitration proceedings may
                                     be used as the basis of a defamation claim.

                        Hiring An Attorney or Bringing a Non-Attorney Representative

                        Both you and the Company may have an attorney (or other representative) during the pre-
                        arbitration procedures and the arbitration hearing. If you elect to not have an attorney represent
                        you at the arbitration hearing, the Company will also participate in the hearing without an
                        attorney. Each party shall be responsible for their own attorney’s fees, if any. However, if any
                        party prevails on a statutory claim which allows the prevailing part to be awarded attorney’s
                        fees, or if there is a written agreement providing for such fees, the arbitrators may award
                        reasonable attorney’s fees to the prevailing party.

                        Recording the Hearing

                        The hearing will not be recorded by a stenographer (or other means) unless a stenographer is
                        requested by you or the Company. If a stenographer is requested, the party making the request
                        incurs the cost. If both parties request a stenographer, the cost will be shared equally.

                        Failure to Attend

                        If you or the Company fail to attend a scheduled arbitration hearing without good cause (as
                        determined by the arbitrators), any claim brought by the party failing to attend will be dismissed
                        and cannot be pursued further.

                        A Decision Is Made

                        Based on the evidence presented at the hearing, the arbitrators will make a final and binding
                        decision. All issues that may be dispositive with respect to a claim will be ruled on by the
                        arbitrator. The final decision and the arbitration award, if any, shall be made consistent with the
                        remedies available under the state or federal statute, common law, code or regulation that is the
                        subject of the claim. The arbitrators can award to the winning party the same recovery that the
                        party would be entitled to in a court of law (and such award will also be subject to the same
                        limitations used by courts of law, such as statutory limitations on punitive damages). The
                        arbitrators’ decision will not be used as a precedent for any subsequent cases.

                                    Unless you and the Company agree otherwise, the arbitrators will make a final and
                                     binding decision within 30 days after the hearing is closed.

                                    The arbitrators’ decision shall be rendered in writing, shall include a reasoned
                                     opinion necessary to support the arbitrator’s decision and shall be signed by each
                                     arbitrator.




©Copyright 2001-2014 PartnerSource

                                                                      18
                                                                                                           Exhibit 1-B
                                    Judgment on any award by the arbitrators may be entered in any court having
                                     jurisdiction over the claim and shall have the same legally binding effect as if the
                                     judgment had been rendered in such court.

                                    The arbitrators’ decision can be challenged in a state or federal court of law only
                                     on such basis as are available under the Federal Arbitration Act.

                        Confidentiality

                        The arbitrators’ decision is confidential. Neither you nor the Company may publicly disclose
                        the terms of any award unless:

                        •            Agreed to in writing by the other party,
                        •            Subpoenaed by a court to testify,
                        •            Required by law as communication to the Internal Revenue Service, or
                        •            Necessary to enforce or collect on the arbitration decision or award in a filing with a
                                     court of competent jurisdiction.

                        Federal Arbitration Act

                        The Company is engaged in interstate commerce (for example, purchasing and selling goods
                        and services across state lines, traveling on interstate roadways) and your employment involves
                        such commerce. To the maximum extent possible, the Federal Arbitration Act will govern the
                        interpretation and enforcement of the arbitration proceedings.

            The Benefits of Arbitration

                        Protected Rights

                        Arbitration offers the same fundamental protections as a court of law. You keep your legal
                        right to seek damages for such things as discrimination, sexual harassment, slander and
                        wrongful termination. It is only the process that changes, from a lengthy, expensive trial to an
                        efficient resolution with experienced arbitrators. And the arbitrators, just like a judge or jury,
                        may award you anything you might seek through a court of law.

                        Fast Decisions

                        When a problem is taken to court, it may take years before a final verdict is reached. But with
                        arbitration, a decision can typically be made within a couple of months.

                        Fair Decisions

                        Courts hear all types of cases ranging from car accidents to divorces. Judges and juries do not
                        specialize in solving employment problems. But quite a few arbitrators do. Plus, the arbitrators
                        are objective. They do not have any ties to the Company.

                        Better Relationships

                        Because arbitration is less formal than litigation and emphasizes a straightforward, open
                        exchange of information, it is much more likely to preserve the working relationship.


©Copyright 2001-2014 PartnerSource

                                                                   19
                                                                                                     Exhibit 1-B
                        Courtroom litigation, on the other hand, often draws clear battle lines and closes the lines of
                        communication.

            Information About The American Arbitration Association

            The AAA was founded to assist individuals and communities in solving problems outside the
            courtroom. It is an organization dedicated to providing quality, objective service in settling disputes
            through mediation and arbitration. The AAA has no connection with the Company. It is a completely
            independent firm that administers more than 13,000 claims a year across the United States. The AAA
            is considered a leading resource in administering fair, cost-effective resolution of work-related disputes.

                        The Arbitrators

                        The AAA can call upon over 100 professionals to serve as employment dispute arbitrators.
                        These individuals come from a variety of industries and educational backgrounds, and have no
                        relationship to the Company or its representatives. The arbitrators selected cannot have any
                        personal or financial interest in the dispute. Before accepting an appointment, each arbitrator
                        must disclose to the AAA any information that may prevent a prompt meeting or hearing, or
                        create an appearance of bias. If any such information is presented to the AAA, the AAA will
                        communicate that information to you and the Company. Depending on the way you and the
                        Company respond, the AAA may disqualify that individual.

                        The Address for Form Filing Purposes

                        The American Arbitration Association
                        Attn: Regional Claims Administrator
                        Two Galleria Tower
                        Suite 1750
                        13455 Noel Road
                        Dallas, Texas 75240-6620
                        Telephone: 800-426-8792

            Other Details To Know

                        Binding Effect

                        This Program applies to you and the Company without regard to whether you have completed
                        and signed a Dispute Resolution Program Receipt. Adequate consideration for this Program is
                        represented by, among other things, your eligibility for (and not necessarily any receipt of
                        benefits under the Company’s Occupational Injury Benefit Plan) and the fact that it is mutually
                        binding on both the Company and you. Any actual payment of benefits under the Company’s
                        Occupational Injury Benefit Plan to you shall serve as further consideration for and represent
                        the further agreement of you to the provisions of this Program. This Program shall remain in
                        effect with respect to the Company and you with regard to your refusal of benefits, return of
                        benefit payments to the Company, or ineligibility or cessation of benefits.




©Copyright 2001-2014 PartnerSource

                                                               20
                                                                                                Exhibit 1-B
                        Separation and Discharges

                        If your employment with the Company is terminated, the Program still applies to you for any
                        covered dispute that arose in connection with your employment with the Company or such
                        termination.

                        Not An Benefit Plan or Employment Agreement

                        This Program is not subject to ERISA requirements or otherwise dependent upon the benefit
                        provisions of any Company plan in any way. The Program (including the Dispute Resolution
                        Program Receipt form) does not create or imply any contractual or other right of employment.
                        Nor does this Program in any way alter the "at-will" status of your employment. The Company
                        or you may terminate the employment relationship at any time for any or no reason. Any
                        agreement changing the at-will relationship must be in writing and signed by both the employee
                        and an officer of the Company.

                        This Booklet

                        This booklet is a complete explanation of the Program. Its takes the place of any other verbal or
                        written understanding. No party should rely upon any statements, oral or written, on the subject
                        of arbitration or the effect, enforceability or meaning of any provision of this Program, except as
                        specifically stated in this Program booklet. If any part of this Program is found by a court to be
                        void or unenforceable, the remaining parts of the Program will remain in full force and effect.

                        Amendment or Termination of Program

                        The Company reserves the right to change or terminate this Program, in whole or in part, at any
                        time with at least 14 days advance written notice to employees. However, no such change to or
                        termination of this Program will alter the arbitration requirements with respect to, or otherwise
                        affect, claims that have been raised in a "Dispute Processing Form" that is filed prior to the
                        effective date of the change or termination. Any such amendment or termination shall be made
                        pursuant to a formal written action of a representative authorized to act on behalf of the
                        Company.

            Governing Law

            This Program shall be governed by the laws of the State of Texas, except to the extent preempted by
            federal law or as otherwise specified in this Program document. To the extent possible, jurisdiction and
            venue for all disputes subject to this Program, including disputes concerning the Program itself, shall be
            in Tarrant County, Texas (unless otherwise agreed to in writing by you and the Company).




©Copyright 2001-2014 PartnerSource

                                                                21
                                                                                                   Exhibit 1-B
                                     DISPUTE RESOLUTION PROGRAM RECEIPT



RECEIPT OF MATERIALS. I have received my copy of the written document for the restated Behavioral Standards
for Employment Dispute Resolution (the “Program”).
COMPANY POLICY. Except as otherwise specified in the Program’s written document, I understand that this
Program applies to all employees of JMK Holdings Management Company, LLC, its subsidiaries,
affiliated employers, successors and assigns (the “Company”), including my employer, Reata Restaurants
Management Co., LLC. I understand that by becoming employed (or continuing my employment) with the
Company at any time on or after May 1, 2014, I am agreeing to comply with this Program.

I will ask my Supervisor or the Company’s Human Resources Department if I have any questions.

                                                EMPLOYEE:


Date Signed: _________________                  ___________________________________________
                                                (Signature)


                                                ____________________________________________
                                                (Print Name)


                                                ____________________________________________
                                                (Social Security Number)

                                                ____________________________________________
                                                (Parent or Legal Guardian Signature, if
                                                Employee is under 18)




©Copyright 2001-2014 PartnerSource

                                                                                            Exhibit 1-B
